ACCEPTED
                                                                                04-15-00564-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                         10/28/2015 11:18:41 AM
                                                                                 KEITH HOTTLE
                                                                                         CLERK

                              04-15-00564-CV

                                                        FILED IN
******************************************************************
                                                 4th COURT OF APPEALS
                                                  SAN ANTONIO, TEXAS
       IN   THE TEXAS COURT OF APPEALS FOR THE10/28/2015
                                                 FOURTH   11:18:41 AM
              DISTRICT SITTING IN SAN ANTONIO, TEXAS
                                                   KEITH E. HOTTLE
                                                        Clerk

******************************************************************

  NORTH WHITEVILLE URGENT CARE & FAMILY PRACTICE, P.A., Appellant

                                       vs.

  UNITED BIOLOGICS, LLC d/b/a UNITED ALLERGY SERVICES, Appellee

************************************************************************

                   Appellant’s Motion to Consolidate Cases

******************************************************************

                                    WILLIAM M. NICHOLS, P.C.
                                    William M. Nichols
                                    State Bar No. 15006800
                                    McAllister Plaza, suite 1250
                                    9601 McAllister Freeway
                                    San Antonio, Texas 78216-5150
                                    Telephone: 210/340-8880
                                    Facsimile: 210/340-8885
                                    william@wmnlawsa.com
                                    ATTORNEY FOR APPELLANT




                     Appellant’s Motion to Consolidate Cases
                                     Page 1
            APPELLANT’S MOTION TO CONSOLIDATE CASES

      COMES NOW Appellant and files this its Motion to Consolidate Cases as

follows:

      The identity of the Appellee, the bases of the claims brought in the trial court,

the bases of the relief granted by the trial court, the identity of the trial court judge

and the procedural history in this cause are virtually the same as those in Cause No.

04-15-00563-CV, Holly Ridge United Healthcare, P.A., Appellant vs. United

Biologics, LLC d/b/a United Allergy Services, Appellee. Additionally, the issues

befiore this Court in both cases are absolutely identical.

      Therefore, in the interests of judicial economy, Appellant requests that the two

cases be consolidated, at least for purposes of submission.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant the relief sough in this Motion; and for all further relief, at law or in equity, to

which it may show itself justly entitled.




                         Appellant’s Motion to Consolidate Cases
                                         Page 2
                                       Respectfully submitted,

                                       WILLIAM M. NICHOLS, P.C.
                                       McAllister Plaza, Suite 1250
                                       9601 McAllister Freeway
                                       San Antonio, Texas 78216-5150
                                       Telephone: 210/340-8880
                                       Facsimile: 210/340-8885
                                       william@wmnlawsa.com


                                       By:     /s/ William M. Nichols
                                       William M. Nichols
                                       State Bar No. 15006800
                                       ATTORNEY FOR APPELLANT

                      CERTIFICATE OF CONFERENCE

      I certify that I have attempted to confer with adverse counsel, Mr. John Henry,
but have not been advised whether Mr. Henry agrees with or opposes this Motion.

                                                /s/ William M. Nichols
                                               William M. Nichols

                         CERTIFICATE OF SERVICE

       I, William M. Nichols, do certify that a true and correct copy of the foregoing
pleading was sent by email to Mr. John P. Henry, Law offices of John Henry, P.C.,
407 West Liberty Street, Round Rock, Texas 78664 (jhenry@jhenrylaw.com) on this
28th day of October, 2015.


                                                /s/ William M. Nichols
                                               William M. Nichols




                        Appellant’s Motion to Consolidate Cases
                                        Page 3